DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 - 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining cardiac activity (CA) signals, filtering the CA signals, analyzing a respiratory component to identify a respiration characteristic of interest (COI), and identifying a respiration anomaly based on the respiration COI. The abstract idea is part of the Mathematical Concepts and/or Organizing Human Activity and/or Mental Processes group(s) identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 and further clarified in the October 2019 Patent Eligibility Guidance Update issued on October 17, 2019. A full list of documents available to the public pertinent to subject matter eligibility can be found on the USPTO’s Subject Matter Eligibility website page or in the Federal Register.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer, data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity, there is no improvement to a computer or other technology, does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, and/or does not apply the abstract idea with, or by use of, a particular machine. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
In addition, the claims of the instant application are analogous to the claim in Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) in that they are directed to gathering data by acquiring measurements and then performing an analysis for output.  “The claims in this case fall into a familiar class of claims ‘directed to’ a patent-ineligible concept. The focus of the asserted claims … is on collecting information, analyzing it, and displaying certain results of the collection and analysis.”  Elec. Power Grp 119 USPQ2d at 1741.  
[W]e have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. [citations omitted]. In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. [citations omitted]. And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. [citations omitted].  Elec. Power Grp 119 USPQ2d at 1741-1742.  

Here, the claims of the instant application are directed to a process of gathering and analyzing information of a specified content, then outputting the results.  See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 121 USPQ2d 1940, 1946 (Fed. Cir. 2017) (“the patent claims are, at their core, directed to the abstract idea of collecting, displaying, and manipulating data.”)
The claims are not directed to “any particular assertedly inventive technology for performing those functions.”  Elec. Power Grp 119 USPQ2d at 1742.  They are therefore directed to an abstract idea without significantly more than the judicial exception.
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Referring to Elec. Power Grp above, the Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 7 -12, and 17 - 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7628757 B1 to Koh (cited by Applicant).
Regarding claim 1, Koh anticipates a medical device (Fig. 1; [column 8, line 13]: “an implantable medical system”), comprising:
sensing circuitry configured to obtain cardiac activity (CA) signals indicative of cardiac activity over one or more beats ([col. 8, ln 17-21]: “a pacer/ICD receives impedance signals between an electrode mounted to a cardiac pacing lead and an electrode mounted to the housing of the device”);
a filter configured to separate, from the CA signals, a respiratory component that varies based on at least one of respiration rate or respiration depth ([col. 13, ln 10-12]: “the impedance signals are low-passed filtered ... to yield respiratory patterns” and [col 21, ln 7 – 8], “sensors that sense… respiration rate”);
memory configured to store program instructions ([col. 20, ln 32]: “memory”);
a processor ([col. 20, ln 31]: "microcontroller”) that, when executing the program instructions, is configured to:
analyze the respiratory component to identify a respiration characteristic of interest (COI) ([col. 13, ln 14-22]: “the filtered signals are analyzed to measure the peak-to-peak amplitudes in the patterns… for tracking lung fluid”), the respiration COI based on at least one of variations in an amplitude of the respiratory component or an interval within the respiratory component ([col. 13, ln 14-22]: “the filtered signals are analyzed to measure the peak-to-peak amplitudes in the patterns… for tracking lung fluid”); and
identify a respiration anomaly based on the respiration COI ([col. 15, ln 65-67]: “the pacer/ICD analyzes the respiration pattern to detect and distinguish among reduced respiratory conditions such as ... CHF-induced apnea”).

Regarding claim 2, Koh anticipates the limitations of claim 1, wherein the processor is configured to analyze the respiratory component for the respiration COI identify at least one of a respiration rate, a respiration depth, or respiration irregularity ([col 6, ln 34 – 42], such as reduced respiration) that is indicative of at least one of hypopnea, sleep apnea ([col 6, ln 34 – 42], “apnea/hypopnea”), dyspnea, tachypnea, bradypnea.

Regarding claim 7, Koh anticipates the limitations of claim 1, wherein the processor is configured to analyze the respiration component for at least one of an area under the curve, a slope, amplitude or intervals between peaks or valleys (peak-to-peak amplitude variation ratio) in connection with identifying the respiration COI [col. 13, ln 14-22].

Regarding claim 8, Koh anticipates the limitations of claim 1, wherein the medical device is an implantable and further comprises electrodes (on a lead 12 and mounted to housing of the device 10) electrically connected to the sensing circuit [column 8, line 13 and 17-21] (Fig 1), the electrodes defining a sensing vector along which the CA signals are sensed [col. 8, line 13 and 17-21] (Fig 1).

Regarding claim 9, Koh anticipates the limitations of claim 1, wherein the interval within the signal component corresponds to a breathing cycle as indicated by a period between successive peaks or valleys of the signal component ([col 10, ln 3 - 30], breathing cycle is evaluated for at least one period between successive peaks or valleys of a signal, as seen in Fig 3).

Regarding claim 10, Koh anticipates the limitations of claim 1, wherein the processor is configured to at least one of perform an action or provide an output, including at least one of:
a) adjusting parameters of an implantable medical device,
b) initiating an operation to collect additional patient data, from the same device or from another device,
c) at least one of delivering or changing a therapy delivered by an external device or the medical device [col. 7, ln 9-11],
d) delivering or changing a drug regiment or dosage [col. 7, ln 9-11],
e) automatically scheduling a patient-physician appointment,
f) scheduling a follow-up diagnostic procedure,
g) providing an output indicating that a patient is in immediate need of medical assistance,
h) providing an output request to automatically dispatching an ambulance or other first responder to the patient,
i) providing an output indicating a change in a patient's condition,
j) providing an output indicating a patient is experiencing at least one apnea, a panic attack, hyperventilating, heart attack, has passed out, or a seizure, or
k) tracking apnea burden over time.

Regarding claim 11, Koh anticipates a method [abstract], comprising:
obtaining cardiac activity (CA) signals indicative of cardiac activity over one or more beats ([col. 8, ln 17-21]: “a pacer/ICD receives impedance signals between an electrode mounted to a cardiac pacing lead and an electrode mounted to the housing of the device”);
filtering the CA signals to separate a respiratory component that varies based on at least one of respiration rate or respiration depth ([col. 13, ln 10-12]: “the impedance signals are low-passed filtered ... to yield respiratory patterns” and [col 21, ln 7 – 8], “sensors that sense… respiration rate”);
analyzing the respiratory component to identify a respiration characteristic of interest (COI) ([col. 13, ln 14-22]: “the filtered signals are analyzed to measure the peak-to-peak amplitudes in the patterns… for tracking lung fluid”), the respiration COI based on at least one of variations in an amplitude of the respiratory component or an interval within the respiratory component ([col. 13, ln 14-22]: “the filtered signals are analyzed to measure the peak-to-peak amplitudes in the patterns… for tracking lung fluid”); and
identifying a respiration anomaly based on the respiration COI ([col. 15, ln 65-67]: “the pacer/ICD analyzes the respiration pattern to detect and distinguish among reduced respiratory conditions such as ... CHF-induced apnea”).

Regarding claim 12, Koh anticipates the limitations of claim 11, further comprising analyzing the respiratory component for the respiration COI identify at least one of a respiration rate, a respiration depth, or respiration irregularity ([col 6, ln 34 - 42], such as reduced respiration) that is indicative of at least one of hypopnea, sleep apnea ([col 6, ln 34 – 42], “apnea/hypopnea”), dyspnea, tachypnea, bradypnea.

Regarding claim 17, Koh anticipates the limitations of claim 11, further comprising analyzing the respiration component for at least one of an area under the curve, a slope, amplitude or intervals between peaks or valleys (peak-to-peak amplitude variation ratio) in connection with identifying the respiration COI [col. 13, ln 14-22].

Regarding claim 18, Koh anticipates the limitations of claim 11, wherein the interval within the signal component corresponds to a breathing cycle as indicated by a period between successive peaks or valleys of the signal component ([col 10, ln 3 - 30], breathing cycle is evaluated for at least one period between successive peaks or valleys of a signal, as seen in Fig 3).

Regarding claim 19, Koh anticipates the limitations of claim 11, further comprising at least one of performing an action or providing an output, including at least one of:
a) adjusting parameters of an implantable medical device,
b) initiating an operation to collect additional patient data, from the same device or from another device,
c) at least one of delivering or changing a therapy delivered by an external device or the medical device [col. 7, ln 9-11],
d) delivering or changing a drug regiment or dosage [col. 7, ln 9-11],
e) automatically scheduling a patient-physician appointment,
f) scheduling a follow-up diagnostic procedure,
g) providing an output indicating that a patient is in immediate need of medical assistance,
h) providing an output request to automatically dispatching an ambulance or other first responder to the patient,
i) providing an output indicating a change in a patient's condition,
j) providing an output indicating a patient is experiencing at least one apnea, a panic attack, hyperventilating, heart attack, has passed out, or a seizure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of US 20120101393 A1 to Zhang, et al. (cited by Applicant, hereinafter Zhang).
Regarding claim 3, Koh teaches the limitations of claim 1, however Koh does not teach the processor is configured to identify the respiration anomaly to be i) sleep apnea when the interval within the respiration component drops below an interval threshold, or ii) hypopnea when the amplitude of the respiration component falls below an amplitude threshold.
Zhang teaches identifying a respiration anomaly to be i) sleep apnea when the interval within the respiration component drops below an interval threshold [0029 – 0030], or ii) hypopnea when an amplitude of the respiration component falls below an amplitude threshold.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koh to have the processor is configured to identify the respiration anomaly to be i) sleep apnea when the interval within the respiration component drops below an interval threshold, or ii) hypopnea when the amplitude of the respiration component falls below an amplitude threshold, because doing so would predictably help determine if a patient has apnea, as recognized by Zhang [0030].

Regarding claim 6, Koh teaches the limitations of claim 1, however Koh does not teach the processor is further configured to determine interval within the respiration component by counting a number of at least one of peaks or valleys in the respiratory component over a period of time.
Zhang teaches determining interval within a respiration component by counting a number of at least one of peaks or valleys in the respiratory component over a period of time [0029].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koh to have the processor configured to determine interval within the respiration component by counting a number of at least one of peaks or valleys in the respiratory component over a period of time, because doing so would predictably help determine if a patient has apnea, as recognized by Zhang [0030].

Regarding claim 13, Koh teaches the limitations of claim 11, however Koh does not teach identifying the respiration anomaly to be i) sleep apnea when the interval within the respiration component drops below an interval threshold, or ii) hypopnea when the amplitude of the respiration component falls below an amplitude threshold.
Zhang teaches identifying a respiration anomaly to be i) sleep apnea when the interval within the respiration component drops below an interval threshold [0029 – 0030], or ii) hypopnea when an amplitude of the respiration component falls below an amplitude threshold.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koh to identify the respiration anomaly to be i) sleep apnea when the interval within the respiration component drops below an interval threshold, or ii) hypopnea when the amplitude of the respiration component falls below an amplitude threshold, because doing so would predictably help determine if a patient has apnea, as recognized by Zhang [0030].

Regarding claim 16, Koh teaches the limitations of claim 11, however Koh does not teach determining interval within the respiration component by counting a number of at least one of peaks or valleys in the respiratory component over a period of time.
Zhang teaches determining interval within a respiration component by counting a number of at least one of peaks or valleys in the respiratory component over a period of time [0029].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koh to determine interval within the respiration component by counting a number of at least one of peaks or valleys in the respiratory component over a period of time, because doing so would predictably help determine if a patient has apnea, as recognized by Zhang [0030].

Claim(s) 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of US 20190133457 A1 to Sun, et al. (cited by Applicant, hereinafter Sun).
Regarding claim 4, Koh teaches the limitations of claim 1, however Koh does not teach the filter represents at least one of a band pass filter or a low-pass filter configured to separate the respiratory component from a cardiac activity component within the CA signals, wherein filter blocks signal components having a frequency of greater than 1 Hz.
Sun teaches at least one of a band pass filter or a low-pass filter configured to separate a respiratory component from a cardiac activity component within CA signals [0043], wherein filter blocks signal components having a frequency of greater than 1 Hz ([0044], low pass filter with Fpass = 0.3 Hz and Fstop = 1 Hz).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koh to have the filter represents at least one of a band pass filter or a low-pass filter configured to separate the respiratory component from a cardiac activity component within the CA signals, wherein filter blocks signal components having a frequency of greater than 1 Hz, because doing so would have the predictable result of helping to filter out respiration data from cardiac activity data, as recognized by Sun [0043].

Regarding claim 14, Koh teaches the limitations of claim 11, however Koh does not teach the filter represents at least one of a band pass filter or a low-pass filter configured to separate the respiratory component from a cardiac activity component within the CA signals, wherein filter blocks signal components having a frequency of greater than 1 Hz.
Sun teaches at least one of a band pass filter or a low-pass filter configured to separate a respiratory component from a cardiac activity component within CA signals [0043], wherein filter blocks signal components having a frequency of greater than 1 Hz ([0044], low pass filter with Fpass = 0.3 Hz and Fstop = 1 Hz).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Koh to have the filter represents at least one of a band pass filter or a low-pass filter configured to separate the respiratory component from a cardiac activity component within the CA signals, wherein filter blocks signal components having a frequency of greater than 1 Hz, because doing so would have the predictable result of helping to filter out respiration data from cardiac activity data, as recognized by Sun [0043].

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koh in view of US 20050039745 A1 to Stahmann, et al. (hereinafter Stahmann).
Regarding claim 20, Koh teaches the limitations of claim 11, however Koh does not teach obtaining non-CA signals indicative of at least one of patient posture or patient activity; and utilizing the non- CA signals in combination with the respiratory component for at least one of the following:
a) comparing the non-CA signals to a threshold and based on the comparing, initiating the obtaining of the CA signals;
b) analyzing the non-CA signals for an activity COI, and identifying a sleep behavior pattern based on the activity COI and the respiration COI; or
c) combining the non-CA signals with the respiration COI over a period of time to define a trend in sleep quality.
Stahmann teaches obtaining non-CA signals (from an accelerometer 1690) indicative of at least one of patient posture or patient activity [0131] (Fig 16); and utilizing the non- CA signals in combination with a respiratory component (detected from transthoracic impedance sensor 1680) [0127, 0136] (Fig 16) for at least one of the following:
a) comparing the non-CA signals to a threshold and based on the comparing, initiating obtaining of CA signals;
b) analyzing the non-CA signals for an activity COI, and identifying a sleep behavior pattern based on the activity COI and a respiration COI; or
c) combining the non-CA signals with a respiration COI over a period of time to define a trend in sleep quality [0136] (Fig 17).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Stahmann to have obtaining non-CA signals indicative of at least one of patient posture or patient activity; and utilizing the non- CA signals in combination with the respiratory component for at least one of the following:
a) comparing the non-CA signals to a threshold and based on the comparing, initiating the obtaining of the CA signals;
b) analyzing the non-CA signals for an activity COI, and identifying a sleep behavior pattern based on the activity COI and the respiration COI; or
c) combining the non-CA signals with the respiration COI over a period of time to define a trend in sleep quality, because doing so would help determine if the impact of a therapy is effective based on a patient’s sleep quality, as recognized by Stahmann [0136].

Allowable Subject Matter
Claims 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
	Claims 5 is allowable because it comprises allowable subject matter comprising applying a band pass filter that removes ADC baseline component to avoid baseline wandering within a respiration component. The closest prior art of record, KR 101324607 B1 to Kim, et al. (hereinafter Kim) teaches filtering, from an output of an ADC, baseline variation noise caused by user motion and breathing. However, Kim does not teach removing an ADC baseline component to avoid baseline wandering within a respiration component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20040254481 A1, US 20100076514 A1, US 7357775 B1, and US 8430817 B1 are mentioned because they disclose devices and methods for extracting a respiratory characteristic from a cardiac signal for determining a respiratory condition.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791